UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 19-1649


BRIAN DALE ATEN,

                   Plaintiff - Appellant,

             v.

WALLACE H. WIGGINS, JR., owner of LPS Construction Company,

                   Defendant - Appellee,

             and

RICHLAND COUNTY; JOHN DOE, in their individual and/or official capacity;
ARCHITECTS, CONTRACTORS, AND SUBCONTRACTORS OF THE ALVIN
S. GLENN DETENTION CENTER, in their individual and/or official capacity;
ADMINISTRATOR OF THE ALVIN S. GLENN DETENTION CENTER, in their
individual and/or official capacity; SOUTH CAROLINA DEPARTMENT OF
CORRECTIONS; M. B. KAHN CONSTRUCTION COMPANY, INC.,

             Defendants.


Appeal from the United States District Court for the District of South Carolina, at
Orangeburg. Donald C. Coggins, Jr., District Judge. (5:16-cv-03614-DCC)


Submitted: February 26, 2021                              Decided: March 12, 2021


Before MOTZ, KEENAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Brian Dale Aten, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Brian Dale Aten appeals the district court’s order granting summary judgment to

Defendants in Aten’s 42 U.S.C. § 1983 action. We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by the district court. Aten

v. Wiggins, No. 5:16-cv-03614-DCC (D.S.C. July 2, 2018 & Aug. 29, 2018). We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            3